Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 30, 2021

The Court of Appeals hereby passes the following order:

A22I0103. BROCK BUILT HOMES, LLC et al. v. STEVE TAYLOR, IN HIS
     OFFICIAL CAPACITY AS COUNTY COMMISSIONER OF BARTOW
     COUNTY et al.

      Upon consideration of the Application for Interlocutory Appeal, it is ordered
that it be hereby GRANTED. The motion to file a late response is hereby DENIED
AS MOOT. The Appellant may file a Notice of Appeal within 10 days of the date of
this order. The Clerk of Superior Court is directed to include a copy of this order in
the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/30/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.